Citation Nr: 1746624	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pseudofolliculitis barbae.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, including obstructive sleep apnea.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinea corporis.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1990 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran testified at the RO before the undersigned Veterans Law Judge at a November 2016 hearing.  A transcript of the hearing has been associated with the record.  

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for pseudofolliculitis barbae, hypertension, and tinea corporis, as well as the issue of entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed November 2000 rating decision, the RO denied service connection for bilateral pes planus and a respiratory disorder, including obstructive sleep apnea.  

2.  The evidence received since the November 2000 rating decision as to the issues of entitlement to service connection for bilateral pes planus and obstructive sleep apnea is relevant and probative of the issues at hand.

3.  Bilateral pes planus clearly and unmistakably preexisted service.

4.  Bilateral pes planus increased in severity during service.

5.  Obstructive sleep apnea is attributable to service.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying the claims for service connection of bilateral pes planus and a respiratory disorder, including obstructive sleep apnea, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim for service connection of a respiratory disorder, including obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Bilateral pes planus clearly and unmistakably preexisted service and was aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

5.  Obstructive sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the appellant's November  2016 hearing, explained the concept of new and material evidence to reopen a claim; the underlying evaluation process was also explained.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of bilateral pes planus and a respiratory disorder, including obstructive sleep apnea in November 2000.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The November 2000 rating decision denied the Veteran's claims for service connection of bilateral pes planus and a respiratory disorder on the basis that there was no evidence that the Veteran's pre-existing pes planus was aggravated during active service and that there was no evidence of a chronic respiratory disorder incurred in service.  The rating decision noted that there was no objective of evidence of treatment for bilateral pes planus during service, and that complaints at separation, standing alone, are not indicative of aggravation.  The rating decision also noted that, although the Veteran was treated for bronchial asthma in 1991 and 1992, pulmonary function testing in 1996 was normal and there was no evidence of a chronic respiratory disorder incurred in or as the result of the Veteran's service.

Since the denial of the Veteran's claims for service connection of bilateral pes planus and a respiratory disorder, including obstructive sleep apnea, the evidence submitted includes a November 2016 VA disability benefits questionnaire (DBQ), completed by the Veteran's treating provider, as well as private treatment records and statements by the Veteran in support of his claims, including testimony before the undersigned.  The Veteran provided VA DBQ indicating that the Veteran has metatarsalgia and plantar fasciitis due to his military service, and that the Veteran's daily activities aggravated his bilateral pes planus during service.  Likewise, private treatment records show that the Veteran has been treated for and diagnosed with obstructive sleep apnea; in January 2010, the Veteran's treating provider found that the Veteran's obstructive sleep apnea evolved over a period of years, and thus, the Veteran's obstructive sleep apnea was present, but undiagnosed, while the Veteran was on active duty.  The Veteran, at his November 2016 hearing before the undersigned, testified that he experienced an increase in pain and swelling of his feet in service, and that his obstructive sleep apnea is related to his respiratory symptoms in service, and was present, but undiagnosed in service.

The evidence submitted subsequent to the November 2000 rating decision as to the issues of service connection for bilateral pes planus and a respiratory disorder is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran's pes planus permanently worsened as a result of the Veteran's military service and that there was no evidence that the Veteran had a respiratory disorder which was incurred in service.  In essence, at the time of the prior decision, other than the claims, there was no evidence of a disability etiologically related to service.

The added evidence speaks directly to elements which were not of record, mainly a current respiratory disorder and evidence of in-service incurrent or aggravation of bilateral pes planus and a respiratory disorder in service.  This evidence cures evidentiary defects.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection of bilateral pes planus and a respiratory disorder, including obstructive sleep apnea, is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  


Bilateral Pes Planus

The Board finds that, because the Veteran's bilateral pes planus was, in fact, noted on entrance and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's bilateral pes planus did not increase in severity during service or that any increase was due to the natural progress of the disease.  

In this case, there is clear and unmistakable evidence that the Veteran's bilateral pes planus was aggravated by service.  The Board finds that there is competent evidence that the Veteran's bilateral pes planus worsened beyond the natural progression during his period of active service.  In this regard, the Board points out that, at separation, the Veteran complained of pain and "pop" sensation in his forefoot and reported that he wore shoe inserts for his bilateral pes planus.  The Board acknowledges that the Veteran did not seek treatment for his feet in service or allege a history of injury or increase in severity during service, but points out that the Veteran was asymptomatic upon entrance into service and that he reported experiencing symptoms at separation, which is indicative of a worsening of symptoms.  Moreover, the Veteran submitted a DBQ completed by his treating physician which states that the Veteran's bilateral pes planus progressively worsened in service due to the Veteran's military activities, including prolonged standing and "daily pounding" as part of his military duties. Thus, the Veteran has established an in service incurrence - an increase in severity during service, a nexus - the statement linking his pes planus to his activities in service, and a current disability.   

For the foregoing reasons, the Board finds that entitlement to service connection for bilateral pes planus is warranted.  38 C.F.R. § 3.303 (2016).




Respiratory Disorder

The Board finds that the evidence of record demonstrates that service connection is warranted for obstructive sleep apnea.

The Board acknowledges that the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of obstructive sleep apnea during the Veteran's service.  However, the Board notes that the Veteran was treated for respiratory complaints; diagnoses include bronchial asthma and asthma.  

Likewise, the Veteran's treating physician at Charlotte Ear, Nose, and Throat Associates (Dr. E), in a January 2010 letter, noted that the Veteran is currently being treated for obstructive sleep apnea, which was initially diagnosed in a February 2007 sleep study.  The physician noted that the Veteran's sleep study indicated significant sleep-disordered breathing with severe oxygen desaturations.  The Veteran's physician found that the Veteran's level of obstructive breathing would be expected to result in significant clinical symptoms, and thus, the Veteran's clinical symptoms of obstructive sleep apnea clearly evolved over a number of years.  

According to the Veteran's treating provider, although the Veteran's obstructive sleep apnea was not diagnosed while the Veteran was on active duty, it is likely that his sleep-disordered breathing was nonetheless present when he was on active duty.  To this point, the Veteran's physician asserts that, had the Veteran been provided with a sleep evaluation in service, his obstructive sleep apnea would have been diagnosed while the Veteran was still on active duty.  

As such, the Board finds that the exact date of diagnosis is unknown, and it is reasonable to assume that the Veteran's obstructive sleep apnea had its onset during his active duty or within one year of a period of active duty.

For the foregoing reasons, the Board finds that entitlement to service connection for obstructive sleep apnea is warranted.  38 C.F.R. § 3.303 (2016).


ORDER

The application to reopen the claim for service connection of bilateral pes planus is granted.

The application to reopen the claim for service connection of a respiratory disorder, including obstructive sleep apnea, is granted.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

On the Veteran's November 2010, VA Form 21-526b (Veteran's Supplemental Claim), the Veteran reported that he received treatment for pseudofolliculitis barbae, hypertension, tinea corporis, and diabetes mellitus at the VA Medical Center in Charlotte, North Carolina.  

VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from the VA Medical Center in Charlotte, North Carolina, as well as any VA facility identified by a review of the record.

2.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


